ACCEPTED
                                                                             04-15-00597-CV
                                                                 FOURTH COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                       10/19/2015 2:43:55 AM
                                                                              KEITH HOTTLE
                                                                                      CLERK


                            04-15-00597-CV
                                                  FILED IN
                                           4th COURT OF APPEALS
             IN                             SAN ANTONIO, TEXAS
                  THE FOURTH COURT OF APPEALS
                                           10/19/2015 2:43:55 AM
                     BEXAR COUNTY, TEXAS       KEITH E. HOTTLE
                                                    Clerk



                     JULIA ANN HERNANDEZ
                                Appellant
                                    v.
                         JAQUELINE GOEDE
                                Appellee


           On Appeal from the County Court at Law No. 10
                      of Bexar County, Texas
                      Cause No. 2015CV00194
             The Honorable David J. Rodriquez, Judge Presiding


          APPELLANT RESPONSE TO COURT ORDER


Chris Carmona
Texas Bar No. 24072022
P.O. Box 7137
Houston, Texas 77248
Tel. (832)444-4293
Fax (832)460-2724

                         COUNSEL FOR APPELLANT
                     NO ORAL ARGUMENT REQUESTED
TO THE HONORABLE FOURTH COURT OF APPEALS:
      Julia Ann Hernandez files this Response in support of her timeliness of

Motion for New Trial and Notice of Appeal. Julia Ann Hernandez timely filed a

Motion for New Trial on September 25, 2015. As shown on the attached exhibits

[Exhibits A-E], the Bexar county clerk incorrectly rejected the original filing for

nonqualified reasons under Tex. R. Civ P. 21(f)(8) on June 26, 2015. Julia Ann

Hernandez immediately refiled with the requested change by the clerk on June 26,

2015. The clerk’s record should reflect that there was a rejected filing on June 25,

2015 and the timeline for the appeal should be counted as of the time the rejected

filing was submitted. It would have been impractical and impossible to re-file on

June 25, 2015, when the County clerk did not reject the original filing until June 26,

2015. Because the original filing was on June 25, 2015, this Court should consider

the Motion for New Trial filed by Julia Ann Hernandez timely filed for all purposes

related to the appeal. Because the Motion for new trial was timely filed, the Notice

of Appeal filed by Julia Ann Hernandez on September 9, 2015 is within the

allowable time to file an appeal under Tex. R. Civ. P 329b and Tex. R. App. P. 26.1.
                                 CONCLUSION

      Julia Ann Hernandez timely filed her Motion for New Trial extending the time

allowable to file the Notice of Appeal, and therefore this appeal should be able to

proceed.

                                    PRAYER

      Julia Ann Hernandez respectfully prays that the Court (1) deem her Motion

for New Trial timely, (2) deem her Notice of Appeal timely, (3) grant any available

extensions necessary to perfect the her appeal and (3) grant all other appropriate

relief to Appellant.

                                                  Respectfully submitted,

                                                  By: /s/Chris Carmona
                                                  Chris Carmona
                                                  Attorney at Law
                                                  SBN: 24072022
                                                  Law Office of Chris Carmona
                                                  PO Box 7137
                                                  Houston, TX 77248
                                                  832-444-4293 ph
                                                  832-460-2724 fax
                                                  Email:
                                                  chris@carmonalawoffice.com
                            CERTIFICATE OF SERVICE


I CERTIFY THAT THE FOREGOING RESPONSE TO COURT ORDER WAS
ELECTRONICALLY FILED WITH THE CLERK OF THE COURT USING THE
ELECTRONIC CASE FILING SYSTEM OF THE COURT. I ALSO CERTIFY THAT A
TRUE AND CORRECT COPY OF THE FOREGOING WAS SERVED BY
ELECTRONIC MAIL ON APPELLEE’S COUNSEL OF RECORD.


                                             /s/Chris Carmona
                                              CHRISTOPHER CARMONA


SERVED ON:

CLARISSA RODRIGUEZ
Denton, Navarro, Rocha, Bernal, Hyde & Zech, P.C.
2517 N. Main
San Antonio, TX 78217
210/227-3243
210/225-4481 (f)
clarissa.rodriguez@rampage-sa.com
Chris Carmona

From:                        No-Reply@eFileTexas.gov
Sent:                        Thursday, June 25, 2015 2:29 PM
To:                          Chris Carmona                                        FILED IN
Subject:                     eFileTexas.gov - Filing Submitted - 5825528   4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                           10/19/2015 2:43:55 AM
                                                                               KEITH E. HOTTLE
                                                                                    Clerk

                                                                            Filing Submitted
                                                                           Envelope Number: 5825528



The filing below has been submitted to the clerks office for review. Please allow up to 24 business
hours for clerk office processing.

                                               Filing Details
Court                          Bexar County
Date/Time Submitted:           6/25/2015 2:28:10 PM
Filing Type:                   Motion for New Trial
Activity Requested:            EFileAndServe
Filed By:                      Chris Carmona


                                                Fee Details
This envelope is pending review and fees may change.
Case Fee Information                     $1.88
Payment Service Fees                     $1.88
Motion for New Trial                     $65.00
Court Fees                               $65.00


Total: $66.88 (The envelope still has pending filings and the fees are subject to change)


                                             Document Details
Lead File:                     Motion for New Trial.pdf
Lead File Page Count:          2
                               https://efile.txcourts.gov/ViewDocuments.aspx?FID=e165039f-42b7-
File Copy                      47e4-9da0-3df7ee06cd5d
                               This link is active for 35 days.
                                                      1
                           Contact your service provider with any questions


                              Need Help? Help
                              Visit: https://efiletexas.gov/contacts.htm
                              Email: support@eFileTexas.gov




Please do not reply to this email. It was generated automatically by eFileTexas.gov




                                                   2
Chris Carmona

From:                                No-Reply@eFileTexas.gov
Sent:                                Thursday, June 25, 2015 2:29 PM
To:                                  Chris Carmona                                                FILED IN
Subject:                             eFileTexas.gov – Notification of Service - 5825528    4th COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                           10/19/2015 2:43:55 AM
                                                                                               KEITH E. HOTTLE
                                                                                                    Clerk

                                                                                      Notification of Service
                                                                                          Envelope Number: 5825528



This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

                                                         Filing Details
Case Number                             2015CV00194
Case Style
Date/Time Submitted                     6/25/2015 2:28:10 PM
Filing Type                             Motion for New Trial
Filed By                                Chris Carmona
                                        Other Service Contacts not associated with a party on the case:

                                        Clarissa Rodriguez (clarissa.rodriguez@rampage-sa.com)
Service Contacts
                                        Chris Carmona (chris@carmonalawoffice.com)

                                        Christy Burke (christy.burke@rampage-sa.com)


                                                      Document Details
                          https://efile.txcourts.gov/ViewServiceDocuments.aspx?ADMIN=0&SID=42af9960-
File Stamped
                          ddc1-41b7-adeb-1258558a07d0&RID=df634eac-d3ff-4da0-85a2-07e50e8313a7
Copy
                          This link is active for 7 days.



Please do not reply to this email. It was generated automatically by eFileTexas.gov




                                                                  1
                                       NO. 2015CV00194

JULIA ANN HERNANDEZ                              §    IN THE COUNTY COURT
                                                                                   FILED IN
Plaintiff,                                       §                          4th COURT OF APPEALS
                                                 §                           SAN ANTONIO, TEXAS
V.                                               §    AT LAW NO. 10         10/19/2015 2:43:55 AM
                                                 §                              KEITH E. HOTTLE
JAQUELINE R. GOEDE                               §                                   Clerk
Defendant.                                       §    OF BEXAR COUNTY, TEXAS

                                      Motion for New Trial

       This Motion for New Trial is brought by JULIA ANN HERNANDEZ, Movant, who
shows in support:

       1.      On May 26, 2015 a judgment was signed by this Court in this case.

        2.      A new trial should be granted to Movant because the evidence is legally and
factually insufficient to support this Court’s judgment. Specifically, the evidence is legally and
factually insufficient to support this Court’s judgment based on the following:

               a.     This Court erred in its interpretation of Chapter 27 of the Texas Civil
       Practices Remedies Code. More specifically, this Court failed to follow the code and the
       burden of proof that Defendant had in establishing a viable defense. More over, this Curt
       erred in switching the burden of proof back to Plaintiff to prove its claim by clear and
       convincing evidence without first having Defendant establish their case as required in
       Chapter 27.

               b.      Additionally, this Court erred in grating Attorney’s Fees to Defendant
       where no fees had been borne or incurred. The law is well settled that attorneys fees can
       only be granted when the costs were actually incurred or the party becomes liable for the
       legal fees. There was no proof in the record that showed or proved that the Defendant
       incurred or became liable for attorneys fees and as such, this Court erred by granting
       attorneys fees to Defendant.

The above errors amounted to such a denial of Movant’s rights as was reasonably calculated to
cause and probably did cause rendition of an improper judgment in the case. Tex. R. App. P.
44.1(a)(1).

       3.      The granting of a new trial would not injure Defendant, but would injure Movant.

       4.      Justice will not be properly served unless a new trial is granted.

       JULIA ANN HERNANDEZ, prays that the Court set aside the judgment signed on May
26, 2015 and grant a new trial.
                                             LAW OFFICE OF CHRIS CARMONA
                                             PO Box 7137
                                             Houston, Texas 77248
                                             Tel: 832-444-4293
                                             Fax: 832-460-2724

                                             By: /s/ Chris Carmona
                                                CHRIS CARMONA
                                                State Bar No. 24072022
                                                Attorney for Plaintiffs


                                        Notice of Hearing

      The above motion is set for hearing on ___________________ at ______ __. .M. in
County Court of Law Number 10 of Bexar County.

SIGNED on ____________________ 2015.

                                             __________________________
                                             Judge or Clerk


                                      Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on June 25, 2015.

                                             /s/ Chris Carmona
                                             CHRIS CARMONA
                                             Attorney for Movant
Chris Carmona

From:                             Chris Carmona
Sent:                             Thursday, June 25, 2015 3:12 PM
To:                               Clarissa Rodriguez                                           FILED IN
Subject:                          Hernandez v Goede                                     4th COURT OF APPEALS
Attachments:                      Motion for New Trial.pdf                               SAN ANTONIO, TEXAS
                                                                                        10/19/2015 2:43:55 AM
                                                                                            KEITH E. HOTTLE
Please find attached Ms. Hernandez' Motion for New Trial filed today.                            Clerk


Regards,

Chris Carmona
Attorney at Law
Law Office of Chris Carmona
ph. 832-444-4293
fax 832-460-2724
chris@carmonalawoffice.com


THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS HERETO CONTAIN INFORMATION FROM LAW OFFICE OF CHRIS CARMONA, WHICH
IS CONFIDENTIAL AND PRIVILEGED. THE INFORMATION IS INTENDED FOR THE SOLE USE OF THE INDIVIDUAL OR ENTITY TO WHOM IT IS
ADDRESSED. IF YOU ARE NOT THE INTENDED RECIPIENT, YOUR USE, DISSEMINATION, FORWARDING, PRINTING OR COPYING OF THIS
INFORMATION IS PROHIBITED, AND WE COUNT ON YOUR UNDERSTANDING AND COOPERATION IN THIS. IF YOU HAVE RECEIVED THIS E-MAIL IN
ERROR, PLEASE IMMEDIATELY NOTIFY US BY TELEPHONE OR RETURN E-MAIL AND DELETE THIS E-MAIL. THANK YOU VERY KINDLY.




                                                            1
Chris Carmona

From:                                No-Reply@eFileTexas.gov
Sent:                                Friday, June 26, 2015 8:58 AM
To:                                  Chris Carmona                                           FILED IN
Subject:                             eFileTexas.gov – Filing Returned - 5825528       4th COURT OF APPEALS
                                                                                       SAN ANTONIO, TEXAS
                                                                                      10/19/2015 2:43:55 AM
                                                                                          KEITH E. HOTTLE
                                                                                               Clerk

                                                                                        Filing Returned
                                                                                      Envelope Number: 5825528



The filing below which has been previously served to you has been returned for further action from
the filer.

                                        Return Reason(s) from Clerk's Office
Return Reason(s)                        Incorrect Formatting - TRCP 21 (f)(8)
                                        Please contact the Setting Clerks for hearing dates at 335-3179 and
Return Comment
                                        resubmit filing. Thank You! Linda


                                                         Filing Details
Court                                   Bexar County
Case Number                             2015CV00194
Case Style
Date/Time Submitted                     6/25/2015 2:28:10 PM
Activity Requested                      Motion for New Trial
Filed By                                Chris Carmona
Service Contacts                        $$$allcontacts



Please do not reply to this email. It was generated automatically by eFileTexas.gov




                                                                  1